                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


MICHELLE JENKINS                                     CASE NO. 6:19-CV-00620

VERSUS                                               JUDGE ROBERT R. SUMMERHAYS

A.J. FRANK, ET AL.                                   MAGISTRATE JUDGE WHITEHURST


                                  MEMORANDUM RULING

       Plaintiff Michelle Jenkins brings this suit against Defendants, Officer A.J. Frank

(individually and in his official capacity as a police officer for the Town of Basile), Chief Allen

Ivory (individually and in his official capacity as Chief of Police of the Town of Basile), and the

Town of Basile, for violations of her civil rights, as well as for damages allegedly incurred due to

the tortious conduct of defendants. Defendants now seek dismissal of plaintiff’s request for

punitive damages pursuant to Fed. R. Civ. P. 12(b)(6). For the following reasons, the motion filed

by the Town of Basile [Doc. No. 10] is GRANTED, and the motions filed by Chief Ivory and

Officer Frank [Doc. Nos. 5, 13] are GRANTED IN PART and DENIED IN PART.

       Plaintiff does not oppose the motion filed by the Town of Basile. [Doc. No. 12 at 1 (“Ms.

Jenkins does not dispute that the City of Basile is immune to her claims for punitive damages”);

see also Id. at 3]. Punitive damages are not available against a municipality for claims brought

under 42 U.S.C. § 1983. See e.g. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1982).

Accordingly, plaintiff’s claim for punitive damages asserted against the Town of Basile pursuant

to section 1983 will be dismissed.

       Insofar as plaintiff seeks punitive damages against Chief Ivory and Officer Frank in their

official capacities under section 1983, the motions are granted. The imposition of punitive damages
against law enforcement officers in their official capacities is tantamount to awarding punitive

damages against a municipality, and therefore such damages are not available. See e.g. Kentucky

v. Graham, 473 U.S. 159, 165-66 (1985). Insofar as plaintiff seeks punitive damages against Chief

Ivory and Officer Frank in their personal capacities under section 1983, such damages are available

to remedy intentional or reckless violations of civil rights. Smith v. Wade, 461 U.S. 30, 56 (1983);

see also Graham at 167 n.13. Punitive damages are warranted “when the defendant’s conduct is

shown to be motivated by evil motive or intent, or when it involves reckless or callous indifference

to the federally protected rights of others.” Smith at 56. With regard to Chief Ivory, defendant’s

entire argument reads, “In this case, it is not alleged that the [sic] Chief Allen Ivory acted in any

way personally or in his individual capacity to violate any rights of plaintiff.” [Doc. No. 5-1 at 5].

Read liberally, plaintiff’s Complaint alleges Chief Ivory knew of Officer Frank’s “penchant for

violence, and for misusing his authority to inflict physical pain on members of the community,”

but nevertheless hired Officer Frank as a police officer for the Town of Basile. [Doc. 1-5 at 4]. The

Complaint additionally alleges Chief Ivory was personally involved in the events giving rise to

this suit. Id. at 6. While these allegations may not survive a motion for summary judgment, the

Court finds plaintiff has sufficiently stated a claim for punitive damages against Chief Ivory in his

personal capacity pursuant to section 1983 for purposes of Rule 12(b)(6). With regard to Officer

Frank, defendant makes no argument whatsoever as to the unavailability of punitive damages

against him in his personal capacity, and thus, defendant has not shown it is entitled to the relief

requested.

       Finally, to the extent plaintiff seeks an award of punitive damages against Chief Ivory,

Officer Frank or the Town of Basile in connection with her claims asserted under state law, the

motions will be granted. It is well settled under Louisiana law that punitive damages are not




                                             Page 2 of 3
allowed in civil suits unless specifically provided for by statute. In the absence of such a specific

statutory provision, only compensatory damages may be recovered. International Harvester Credit

Corp. v. Seale, 518 So.2d 1039, 1041 (La.1988). Nowhere in the pleadings does plaintiff identify

a statutory provision which allows recovery of punitive damages for the state law claims that

plaintiff asserts against any of the defendants.

       For the reasons set forth herein, the Motion to Dismiss [Doc. No. 10] filed by the Town of

Basile is GRANTED, and plaintiff’s request for punitive damages against the Town of Basile is

DISMISSED. The Motions to Dismiss filed by Chief Ivory and Officer Frank [Doc. Nos. 5, 13]

are GRANTED IN PART and DENIED IN PART as follows: the motions are GRANTED to the

extent they seek dismissal of plaintiff’s request for punitive damages in connection with her state

law claims and in connection with her federal claims asserted against Chief Ivory and Officer

Frank in their official capacities; the motions are DENIED to the extent they seek dismissal of

plaintiff’s request for punitive damages against Chief Ivory and Officer Frank in their personal

capacities.

       THUS DONE in Chambers on this 5th day of August, 2019.




                                                        ROBERT R. SUMMERHAYS
                                                     UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
